NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0021n.06

                                           No. 12-1449                              FILED
                                                                                 Jan 07, 2013
                              UNITED STATES COURT OF APPEALS
                                                                           DEBORAH S. HUNT, Clerk
                                   FOR THE SIXTH CIRCUIT

E. FRANK CORNELIUS,                                 )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )    ON APPEAL FROM THE UNITED
                                                    )    STATES DISTRICT COURT FOR
MICHIGAN ATTORNEY GRIEVANCE                         )    THE EASTERN DISTRICT OF
COMMISSION; MICHIGAN ATTORNEY                       )    MICHIGAN
DISCIPLINE BOARD; KENT J. VANA,                     )
Chairman; ROBERT L. AGACINSKI;                      )
WILLIAM J. DANHOF, Chairman; JOHN F.                )
VAN BOLT, Executive Director; STATE BAR             )
OF MICHIGAN; BRUCE A. COURTADE,                     )
President; JANET K. WELCH, Executive                )
Director,                                           )
                                                    )
       Defendants-Appellees.                        )



       Before: MERRITT, MARTIN, and GILMAN, Circuit Judges.


       PER CURIAM. E. Frank Cornelius, a pro se Michigan resident, appeals a district court

judgment dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983 and other federal

statutes regarding the 1992 revocation of his law license.

       In 2011, Cornelius sued the Michigan Attorney Grievance Commission; Commission

Chairman Kent J. Vana and Grievance Administrator Robert L. Agacinski; the Michigan Attorney

Discipline Board; Board Chairman William J. Danhof and Executive Director John F. Van Bolt; the
                                            No. 12-1449
                                                -2-
State Bar of Michigan; Bar President Bruce A. Countade1 and Executive Director Janet K. Welch.

The complaint alleged that the defendants violated Cornelius’s civil and constitutional rights during

a 1992 disciplinary proceeding that resulted in the revocation of his law license. The complaint

sought nullification of the revocation order, restoration of Cornelius’s law license, and a declaration

that Michigan’s attorney disciplinary rules are unconstitutional. The district court granted the

defendants’ motions to dismiss. The district court reasoned that the claims against the Michigan

Attorney Discipline Board were barred by the Eleventh Amendment. The district court found that

it lacked jurisdiction to review the claims against the remaining defendants due to the doctrine

developed in District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), and Rooker

v. Fidelity Trust Co., 263 U.S. 413 (1923).

       The district court’s judgment is reviewed de novo. Carter v. Burns, 524 F.3d 796, 798 (6th

Cir. 2008). Under the Rooker-Feldman doctrine, federal district courts lack subject matter

jurisdiction over “‘cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments.’” Coles v. Granville, 448 F.3d 853, 857 (6th Cir. 2006)

(quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

       Challenges to a state court’s revocation order are generally precluded by the Rooker-Feldman

doctrine. In re Squire, 617 F.3d 461, 465 (6th Cir. 2010). Most of Cornelius’s claims regarding his

disbarment are precluded by Rooker-Feldman. See In re Cook, 551 F.3d 542, 547–49 (6th Cir.

2009). We reject Cornelius’s argument that he raised a facial or general constitutional challenge to

Michigan’s disciplinary rules. Cornelius’s primary concern is the application of the disciplinary

rules to his case. We therefore conclude that he raised an as-applied challenge, which is precluded

by Rooker-Feldman. See Patmon v. Mich. Supreme Court, 224 F.3d 504, 510 (6th Cir. 2000).

       1
        W. Anthony Jenkins, President of the Michigan Bar, was terminated as a party on
October 31, 2012. Bruce A. Courtade, the current President of the Michigan Bar, has been
substituted as a defendant.
                                            No. 12-1449
                                                -3-
Although Cornelius’s claim that a grievance officer and two witnesses lied and committed fraud in

the disciplinary proceeding is not barred by the Rooker-Feldman doctrine, see McCormick v.

Braverman, 451 F.3d 382, 392 (6th Cir. 2006), the complaint is untimely.

       Though not addressed by the district court, the Attorney Discipline Board raised the issue of

timeliness. A three-year statute of limitations applies to section 1983 actions arising in Michigan.

McCune v. City of Grand Rapids, 842 F.2d 903, 905 (6th Cir. 1988). The Board issued the

revocation order on December 7, 1992. Cornelius did not appeal the decision to the Michigan

Supreme Court despite having the right to do so. See Mich. Ct. R. 9.122(A)(1). Therefore, the three-

year statute of limitations expired in 1996, and Cornelius’s federal complaint, filed in 2011, was

more than fifteen years late.

       Cornelius argues that his complaint was not untimely because he remains suspended from

the practice of law and therefore alleges a continuing wrong. “A continuing violation is occasioned

by continual unlawful acts, not continual ill effects from an original violation.” Broom v. Strickland,

579 F.3d 553, 555 (6th Cir. 2009) (internal quotation marks and citations omitted). The State of

Michigan has not taken any action against Cornelius since December 1992. He is not entitled to

tolling of the statute of limitations simply because he continues to experience the ill effects of the

1992 revocation order. See id. The claims are time-barred.

       The district court’s judgment is affirmed.